553 So. 2d 285 (1989)
FRANK MEDINA TRADING COMPANY, D/B/a F.M.T. Export, Petitioner,
v.
Joe BLANCO, Respondent.
No. 89-844.
District Court of Appeal of Florida, Third District.
November 28, 1989.
*286 Steven J. Lachterman, Coral Gables, for petitioner.
Stuart H. Abramson, Coral Gables, and Victor A. Careaga, for respondent.
Before BASKIN, FERGUSON and COPE, JJ.
PER CURIAM.
Petitioner seeks a writ of certiorari to review the trial court's order compelling discovery of corporate and personal income tax returns. We grant certiorari and quash the portion of the order requiring petitioner to produce the personal tax returns of its president; personal tax returns of corporate officers are not relevant in an action by a corporation to recover profits allegedly misdirected by an employee. See generally Becker Metals Corp. v. West Florida Scrap Metals, 407 So. 2d 380, 381 (Fla. 1st DCA 1981) ("information sought to be discovered must relate to the issues involved in the litigation."); Fla.R. Civ.P. 1.280(b)(1). Finding, however, that the corporate tax returns are relevant to this action, we deny relief from that portion of the trial court's order. See Graphic Assoc., Inc. v. Riviana Restaurant Corp., 461 So. 2d 1011 (Fla. 4th DCA 1984); New Amsterdam Casualty Co. v. Utility Battery Mfg. Co., 122 Fla. 718, 166 So. 856 (1935); see also Membery v. Hammac, 357 So. 2d 483 (Fla. 3d DCA 1978) (payroll tax returns discoverable in mechanic's lien action where amount of labor involved is at issue); Gollsneider v. Stein, 214 So. 2d 628 (Fla. 2d DCA 1968) (personal income tax return discoverable where lost wages at issue).
Certiorari granted; order quashed in part.